Citation Nr: 0214304	
Decision Date: 10/15/02    Archive Date: 10/17/02	

DOCKET NO.  00-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for congestive heart 
failure.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1946 to February 1949.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila.


FINDING OF FACT

Pulmonary tuberculosis, peptic ulcer disease, diabetes 
mellitus, hypertension, and congestive heart failure were not 
manifested in service; peptic ulcer disease, diabetes 
mellitus, hypertension, or congestive heart failure were not 
manifested in the first postservice year; PTB was not 
manifested in the veteran's first three postservice years; 
and there is no competent evidence of a nexus between any of 
these claimed disabilities and service.


CONCLUSION OF LAW

Service connection for pulmonary tuberculosis, peptic ulcer 
disease, diabetes mellitus, hypertension, and congestive 
heart failure is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The United States Department of the Army has certified that 
the veteran had recognized military service in the service of 
the Armed Forces of the United States from July 1946 to 
February 1949.  The veteran filed this claim in September 
1999.  Service medical records do not show any of the 
disabilities at issue.  On service separation examination, no 
reference was made to PTB, peptic ulcer disease, diabetes 
mellitus, hypertension, or congestive heart failure.  

The RO has requested and obtained medical records regarding 
recent treatment for the disabilities at issue.  In a medical 
certification dated August 1999, it is reported that the 
veteran has minimum PTB, heart disease, a peptic ulcer, 
diabetes, essential hypertension, and congestive heart 
failure.  A medical certificate dated February 2000 indicates 
that the veteran suffers from broncho-pulmonary disease, a 
peptic ulcer and diabetes.  This physician stated that 
records of treatment could not be issued because all of his 
clinical records had already been destroyed.

In his August 2000 substantive appeal, the veteran contended 
that, during his service from 1946 through 1949, he was 
confined and treated several times due to weak lungs, heart 
disease and a peptic ulcer.  He indicated that a licensed 
physician treated him from 1952 to 1955 for PTB, heart 
disease and a peptic ulcer, which were contributing to his 
deteriorating physical condition.  

The RO requested additional information regarding physicians 
who had treated the veteran.  Additional information was 
obtained from the veteran in January 2001 and in February and 
May 2001, the RO contacted health care providers who had 
treated him following his discharge from active service.  The 
veteran was made aware of these attempts to assist him with 
his case.  Additional medical records were obtained.  A 
medical report indicates treatment of the veteran in May 
1999.  This report reveals a past history of diabetes and 
minimal PTB.

In a letter dated in March 2001, the veteran requested that 
the VA decide his case based on the evidence on file.  A 
supplemental statement of the case was issued in December 
2001.  No additional evidence or argument has been submitted 
since this time.  In March 2002, the veteran was notified 
that the case was being sent to the Board for a final 
disposition.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA applies in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that pertinent 
mandates of the VCAA and implementing regulations are met.  

The Board has considered whether the veteran should be 
afforded a VA examination for the expressed purposes of 
determining the etiology of the disorders at issue.  However, 
in the complete absence of evidence of any of these 
disabilities being manifested in service or in a presumptive 
period, or suggesting any nexus between service and his 
current disorders, the Board finds that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  The 
Board notes the lapse of many years between the veteran's 
separation from service and the first medical evidence of 
treatment for these disorders.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  Accordingly, the Board finds an 
examination addressing the etiology of the disorders is not 
necessary under the present circumstances.  

The RO has gone to great lengths to develop the veteran's 
service and postservice medical records and has contacted 
various sources in efforts to assist the veteran in the 
development of his case.  The veteran has been notified of 
the applicable laws and regulations.  Discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to establish entitlement 
to the benefits sought.  The notice requirements of the VCAA 
are met.  The communications noted have provided the veteran 
with a general explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in light of the extensive efforts already made, 
further attempts at development are not justified. 

III.  Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In August 1999, minimal PTB, a peptic ulcer disease, heart 
disease, diabetes, essential hypertension, and congestive 
heart failure were found.  Accordingly, there is a medical 
diagnosis of the current disabilities at issue in this case.  
The veteran alleges that these disabilities began during his 
active service more than 50 years ago.  However, the record 
is devoid of any evidence of PTB, peptic ulcer disease, 
diabetes mellitus, hypertension, or congestive heart failure 
in service.  Medical records obtained by the RO or submitted 
by the veteran do not find the disabilities at issue until 
many decades after his discharge from active service.  There 
is absolutely no medical evidence showing that the PTB was 
manifest in the first three postservice years or that peptic 
ulcer disease, diabetes mellitus, hypertension, or congestive 
heart failure was manifest in the first postservice year, so 
as to trigger the application of the presumptive provisions 
of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§3.307, 3.309.  

There is no medical evidence supporting the contention that 
the disabilities at issue began during the veteran's active 
service more than 50 years ago.  Regarding the critical 
matter of whether any existing claimed disability may 
reasonably be associated with service, the veteran has not 
provided any medical evidence supporting his allegations on 
this point.  All relevant records identified have been 
obtained, and there is no medical evidence of a nexus between 
the veteran's service and his current disabilities.  With 
regard to the veteran's own contention that these 
disabilities are the result of his active service, he is a 
layperson, and thus is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The preponderance of evidence 
is against these claims.  Hence, they must be denied.


ORDER

Service connection for PTB, peptic ulcer disease, diabetes 
mellitus, hypertension, and congestive heart failure is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

